PARKS, Presiding Judge,
concurring in part, dissenting in part:
I agree with that part of the majority’s opinion that holds that the confession is inadmissible because of the violation of appellant’s right to counsel. I must disagree, however, with the conclusion that the juvenile judge’s finding of amenability was not an abuse of discretion. The question presented in this case is whether the State has produced substantial evidence that shows that appellant is not amenable to treatment within the juvenile system, against the claim of appellant that he is amenable. In re E.O., 703 P.2d 192, 193 (Okl.Cr.1985). After careful review of the record in this case, I am convinced that the State has not only failed to present substantial evidence against the claim of appellant, there is no credible evidence at all that appellant is not amenable.
I will not here attempt to define substantial evidence. To articulate with the requisite precision necessary to readily recognize a bright line distinction between what is substantial and what is less than substantial would be a futile endeavor. A case by case analysis is required to determine whether the evidence presented rises to a substantial level. The majority opinion, of course, correctly cites Stevens as the standard for review. However, I am unable to discover from the record how the majority determines that the trial court’s conclusion and judgment was not clearly against the logic and effect of the facts presented.
In this case, the State presented two witnesses who testified on the amenability issue. One witness was a DHS supervisor, SS, and the other was a psychologist, Dr. J. SS testified that he had no information that would lead him to conclude that appellant was not amenable to rehabilitation. (Tr. 220-22). In fact, SS stated that he had “found nothing that would say he [appellant] would not be a good candidate for treatment.” (Tr. 240). However, SS did testify that he believed that the statutes required him to “guarantee” the public safety if appellant remained within the juvenile system. (Tr..l84). Because he could not make such a guarantee, SS concluded that appellant was not amenable to treatment. Id. SS further stated, however, that he “[did] not really have a specific recommendation.” Id. , Not only did SS misconstrue the statute on the public safety issue, thereby rendering his conclusion on amenability invalid, his failure to find any reason why appellant was not amenable to treatment tends to support appellant’s claim. Furthermore, SS based his public safety conclusion at least partly on the availability of beds at the facility. (Tr. *1126203-04). Such determinations are not proper nor probative on the issue of amenability. See T.C. v. State, 740 P.2d 739, 743-44 (Okl.Cr.1987). Therefore, when taken as a whole, SS’s testimony presented no evidence against the claim of appellant, and could actually be interpreted as supporting appellant’s claim.
The State’s other witness, Dr. J, testified that appellant was not amenable based on the results of tests administered by herself and another psychologist. While courts must afford some deference to trained experts they are not required to surrender reason at the altar of expertise. Initially, I find it objectionable for the trial court to place any credence in this witness’s testimony after she admitted to being biased against appellant. (Tr. 85). Dr. J even admitted that she would rather have conducted her tests at a different time because of her feelings toward appellant, but chose to conduct the tests anyway because of time constraints. (Tr. 85). Moreover, the evidence presented by this witness was so incredulous that only an unquestioned acceptance of an expert’s unsupported conclusions would lead one to conclude that she presented persuasive evidence against appellant.
Dr. J apparently based her conclusion of non-amenability upon test results that were not shown to be connected to amenability, even accepting arguendo the results have a rational basis. First, Dr. J stated that appellant exhibits illogical thinking because he “bends reality” and fails to see the “big picture” based on two responses on the Rorschach (ink blot) test. (Tr. 34, 35). She reached this conclusion because appellant’s perception of “the whole” of one of the blots was based on a small segment of that blot, and in another blot appellant perceived a person with an elephant-like head. Id. However, Dr. J offered no explanation of how these responses to patterns created by ink blots indicated that appellant was not amenable to treatment. Moreover, Dr. J’s explanation for appellant’s improved responses to the same test when given by another psychologist was not rational. Her explanation was that appellant had a chance to correct “odd responses” to the test. (Tr. 73). How a fifteen year old, or for that matter anyone not trained in the field, could know his responses to ink blots were “odd” and thereafter “correct them” is left unexplained by Dr. J. However, a rational explanation was offered by the other psychologist. (Tr. 306-07). Nonetheless, without attempting to fact find or weigh the credibility of one witness against the other, I do not need an expert to tell me that appellant could not have possibly conjured-up the “correct” responses to an ink blot test within the span of a few weeks, if it would be possible at all.
Further, Dr. J concluded that appellant identifies with criminals based on the form of one response to a question in the Wech-sler test. In that question, appellant was asked “[in] effect why we lock criminals up and his answer was basically to protect the public so that we don’t go around killing them.” (Tr. 31). The inclusion of the word “we” is the apparent justification for concluding that appellant identifies with criminals. However, besides being the only response in this test so characterized, the test used was a standard intelligence test according to Dr. J (Tr. 42) and nowhere in the record is there a justification or connection made for interpreting intelligence test responses for personality testing purposes. Moreover, there was no testimony as to the significance of these findings on the issue of amenability.
Additionally, Dr. J testified that appellant could not be rehabilitated “on the theory” that he would not undergo a “great internal change” if he were left in the juvenile system. (Tr. 35). In an apparent attempt to support this “theory”, the State followed this testimony with State’s exhibit # 2. This exhibit was a picture of a candle and holder that appellant drew for Dr. J. Apparently, this exhibit further indicated that appellant was not amenable to treatment. However, Dr. J not only failed to state the significance of the picture, as it related to the issue of amenability, but incredibly her analysis of the picture was, “I can’t put my finger on it, but something bothers me about it.” (Tr. 38).
*1127Moreover, Dr. J concluded that appellant was not “very interested in other people.” (Tr. 30). While never articulated as such, the unmistakable inference was that appellant lacks empathy for others. In fact, the trial judge cites Dr. J’s “indication” that appellant does not identify with others, as the reason why appellant is not amenable in the Certification Order. Yet, the person who actually fired the weapon in this case was found by Dr. J to be “far more” empathetic than appellant. (Tr. 80). Dr. J explained this anomaly by stating, “I know its a puzzle to me.” Id.
I am less than overwhelmed by the tentative testimony of this witness. Taking the sum of this “evidence” in the light most favorable to the State, I am unable to reasonably conclude that substantial evidence has been presented against the claim of appellant that he is amenable to treatment within the juvenile system. Appellant’s claim that he was amenable to treatment was supported by two psychologists and two other experts in the field of determining amenability. The trial court took judicial notice of the expertise of three of these witnesses: one of the amenability experts and both psychologists. (Tr. 125, 249, 292-93). Notably, the trial court afforded no such deference to Dr. J nor any other witness for the State. While this Court will not weigh sheer numbers of witnesses on one side against the number of witnesses on the other, the State is required to present substantial evidence against the claim of amenability. This case is devoid of any rational evidence to dispute appellant’s claim of amenability. For these reasons I respectfully DISSENT to this part of the majority holding.